


        
PERFORMANCE SHARE AGREEMENT
UNDER THE THIRD AMENDED AND RESTATED
WESTWOOD HOLDINGS GROUP, INC. STOCK INCENTIVE PLAN


WHEREAS, WESTWOOD HOLDINGS GROUP, INC., a Delaware corporation (the “Company”),
previously established the Third Amended and Restated Westwood Holdings Group,
Inc. Stock Incentive Plan, as amended from time to time (the “Plan”); and
WHEREAS, this PERFORMANCE SHARE AGREEMENT (the “Agreement”), is made effective
as of the [•] day of [•], 20__ (the “Date of Grant”), between the Company and
[•] (the “Employee”), and sets forth the terms of the award of Performance
Shares (as defined below) granted to Employee, which such award is intended to
constitute a Performance-Based Award under the Plan; and
WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has determined that it is in the best interests of the Company to establish a
qualifying performance-based vesting formula for the Performance Shares to
qualify for an exemption from the limits on deductibility of executive
compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”); and
WHEREAS, [at its meeting/by unanimous written consent] on [•], the Committee
approved the material terms of the performance-based vesting for the Performance
Shares; and
WHEREAS, all of the terms and provisions of the Plan are incorporated herein by
reference and made a part hereof, and all capitalized terms used but not defined
in this Agreement have the meanings set forth in the Plan.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
1.
Grant of Performance Shares.
 
 
 
 
 
 
 
A.
The Company hereby grants to Employee, on the terms and conditions hereinafter
set forth, [•] performance shares (the “Performance Shares”), with (i) [•]
Performance Shares (the “Category 1 Shares”) subject to the vesting provisions
and other terms set forth in Section 2.A. below and (ii) [•] Performance Shares
(the “Category 2 Shares”) subject to the vesting provisions and other terms set
forth in Section 2.B. below. Depending on the level of performance determined to
be attained with respect to the applicable Performance Goal as described in
Section 2.B. below, the number of Category 2 Shares that may be earned by the
Employee hereunder may range from 0% to [•] of the Category 2 Shares (the
“Earned Category 2 Shares”). Each Performance Share represents the right to
receive one share of Stock. The Performance Shares are described in the Plan as
a Performance-Based Award subject to restrictions that lapse based on the
achievement of Performance Goals during specified Performance Cycles and
time-based vesting requirements.
 
 
 
 
 
 
 
B.
The Employee shall have right to receive an amount (a “Dividend Equivalent”)
equal to dividends paid with respect to a number of shares of Stock equal to the
number of Performance Shares granted hereunder; provided, however, that any such
Dividend Equivalents shall be subject to the same conditions and restrictions
(including vesting) applicable to the Performance Shares as set forth in the
Agreement and the Dividend Equivalents shall be accrued (without interest) and
paid to the Employee, in the same form as the associated dividend was paid to
stockholders generally, as soon as practicable following the applicable vesting
date under Section 2 below.
 
 
 
 
 
 
2.
Vesting Terms.
 
 
 
 
 
 
 
A.
Vesting of Category 1 Shares. The Category 1 Shares, subject to the other terms
and conditions set forth herein, shall vest subject to the satisfaction of a
time-based vesting schedule and a performance-based vesting schedule. The
Performance Cycle for the Category 1 Shares begins on January 1, 20__ and ends
on December 31, 20__. Subject to the attainment of the Performance Goal set
forth on Exhibit A hereto with respect to the Performance Cycle, the Category 1
Shares shall become earned (the “Earned Category 1 Shares”). The Earned Category
1 Shares (if any) shall vest in accordance with the following vesting schedule,
provided that the Employee remains continuously employed by the Company or any
of its affiliates from the Date of Grant through each vesting date:
 
 
 
 
 
 
 
 
 
Vesting Date
Cumulative Vested Percentage
 
 
 
 
First Anniversary of the Date of Grant
33%
 
 
 
 
Second Anniversary of the Date of Grant
67%
 
 
 
 
Third Anniversary of the Date of Grant
100%
 
 
 
 
 
 
 
 
 
In addition, the vesting of the Earned Category 1 Shares shall only occur
following certification by the Committee of the achievement of the Performance
Goal set forth on Exhibit A hereto with respect to the Performance Cycle as soon
as practicable following December 31, 2016. For the avoidance of doubt, if the
Committee certifies that the Performance Goal set forth on Exhibit A hereto with
respect to the Performance Cycle has not been attained, no Category 1 Shares
shall become Earned Category 1 Shares and all Category 1 Shares shall be
forfeited to the Company without consideration. If the vesting of any Earned
Category 1 Shares would yield a fractional share, such fractional share shall be
rounded up to the nearest whole share.
 
 
 
 
B.
Vesting of Category 2 Shares. The Category 2 Shares, subject to the other terms
and conditions set forth herein, shall vest subject to the satisfaction of a
time-based vesting schedule and a performance-based vesting schedule. The
Performance Cycle for the Category 2 Shares begins on January 1, 20__ and ends
on December 31, 20__. The number of Earned Category 2 Shares shall be determined
according to the level of achievement with respect to the Performance Goal set
forth on Exhibit A hereto for the Performance Cycle. The Earned Category 2
Shares (if any) shall vest in accordance with the following vesting schedule,
provided that the Employee remains continuously employed by the Company or any
of its affiliates from the Date of Grant through each vesting date:
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
Vesting Date
Cumulative Vested Percentage
 
 
 
 
First Anniversary of the Date of Grant
33%
 
 
 
 
Second Anniversary of the Date of Grant
67%
 
 
 
 
Third Anniversary of the Date of Grant
100%
 
 
 
 
 
 
 
 
 
In addition, vesting of the Earned Category 2 Shares shall only occur following
certification by the Committee of the achievement of the Performance Goal set
forth on Exhibit A hereto with respect to the Performance Cycle as soon as
practicable following December 31, 20__. For the avoidance of doubt, if the
Committee certifies that the level of achievement with respect to the
Performance Goal set forth on Exhibit A hereto for the Performance Cycle is
“Below Threshold,” no Category 2 Shares shall become Earned Category 2 Shares
and all Category 2 Shares shall be forfeited to the Company without
consideration. If the vesting of any Earned Category 2 Shares would yield a
fractional share, such fractional share shall be rounded up to the nearest whole
share.
  
C.
Termination of Employment.


(i). Death or Disability. Upon the Employee’s termination of employment due to
death or Disability, either (a) during the applicable Performance Cycle, all of
the Category 1 Shares and 100% of the Category 2 Shares (i.e., a number of
Category 2 Shares equal to the “Target” level of achievement with respect to the
applicable Performance Goal) shall become fully vested, in each case, effective
upon the date of such termination and without regard to the level of achievement
with respect to the applicable Performance Goal(s) or (b) following the last day
of the applicable Performance Cycle, all of the unvested Earned Category 1
Shares and unvested Earned Category 2 Shares shall become fully vested.


(ii). Without Cause; for Good Reason. Upon the Employee’s termination of
employment by the Company without Cause or by the Employee for “Good Reason” (as
defined below), either (a) during the applicable Performance Cycle, all Category
1 Shares and Category 2 Shares shall remain outstanding and eligible to vest
following the date of termination as if the Employee’s employment had continued,
contingent upon and subject to achievement of the applicable Performance Goal(s)
as set forth in Section 2.A. or 2.B. above or (b) following the last day of the
applicable Performance Cycle, all of the unvested Earned Category 1 Shares and
unvested Earned Category 2 Shares shall become fully vested. For purposes of
this Agreement, the term “Good Reason” shall have the meaning ascribed to such
term in [the Plan/that certain Executive Employment Agreement dated as of [•],
by and among the Company and the Employee, as amended from time to time (the
“Employment Agreement”)].


(iii). Change in Control. Notwithstanding anything contained in this Agreement
[or the Employment Agreement] to the contrary, upon the occurrence of a Change
in Control either (a) during the applicable Performance Cycle, all of the
Category 1 Shares and 100% of the Category 2 Shares (i.e., a number of Category
2 Shares equal to the “Target” level of achievement with respect to the
applicable Performance Goal) shall become fully vested, in each case, effective
upon the date of such Change in Control and without regard to the level of
achievement with respect to the applicable Performance Goal(s) or (b) following
the last day of the applicable Performance Cycle, all of the unvested Earned
Category 1 Shares and unvested Earned Category 2 Shares shall become fully
vested.


(iv). Other Terminations. Upon the Employee’s termination of employment for
Cause by the Company or by the Employee without Good Reason at any time, any
Performance Shares (including Earned Category 1 Shares and Earned Category 2
Shares as well as any accrued Dividend Equivalents) that have not vested prior
to such date of termination shall be forfeited to the Company without
consideration.
 
 
 
 
 
 
 3.
Settlement. Payment in respect of vested Performance Shares shall be made as
soon as administratively practicable, but in no event later than the
25th business day, following the applicable vesting date pursuant to Section 2
above, upon which the Company shall issue and deliver to the Employee (A) the
number of shares of Stock equal to the number of vested Earned Category 1 Shares
or vested Earned Category 2 Shares, as applicable, and (B) cash, shares of Stock
or other property (as applicable) equal to any Dividend Equivalents accrued with
respect to such vested Earned Category 1 Shares or vested Earned Category 2
Shares.
 
 
4.
Employment of Employee. As an inducement to the Company to issue the Performance
Shares to Employee, and as a condition thereto, Employee acknowledges and agrees
that, without limitation of his rights under any employment agreement with the
Company, neither the issuance of the Performance Shares to Employee nor any
provision contained herein shall entitle Employee to remain in the employment of
the Company or its affiliates or affect the right of the Company to terminate
Employee’s employment at any time.
 
 
 
 
 
 
5.
Restrictions on Transfer.
 
 
 
 
 
 
 
A.
The Employee agrees that he shall not dispose of (meaning, without limitation,
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of) any
Performance Shares or other rights hereby acquired prior to the date the
Performance Shares are vested and settled. Any attempted disposition of the
Performance Shares in violation of the preceding sentence shall be null and void
and the Performance Shares that the Employee attempted to dispose of shall be
forfeited.
 
 
 
 
 
 
 
B.
The spouse of Employee shall execute a signature page to this Agreement as of
the date hereof and agree to be bound in all respects by the terms hereof to the
same extent as Employee. The spouse further agrees that should she predecease
Employee or become divorced from Employee, any of the Performance Shares which
such spouse may own or in which she may have an interest shall remain subject to
this Agreement.

 




--------------------------------------------------------------------------------




6.
Notices; Deliveries. Any notice or delivery required to be given under the terms
of this Agreement shall be addressed to the Company at its principal office, and
any notice or delivery to be given to Employee shall be addressed to him at the
address given by him and appearing in the Company’s records or such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice or delivery shall be deemed to have been duly given when
addressed as aforesaid, registered or certified mail, and deposited (postage or
registration or certification fee prepaid) in a post office or branch post
office regularly maintained by the United States.
 
 
 
7.
Disputes. As a condition of the granting of the Performance Shares hereby,
Employee and his heirs and successors agree that any dispute or disagreement
which may arise hereunder shall be determined by the Company’s Board of
Directors in its sole discretion and judgment, and that any such determination
and any interpretation by the Board of Directors of the terms of this grant of
Performance Shares shall be final and shall be binding and conclusive, for all
purposes, upon the Company, Employee, his heirs and personal representatives.
 
 
 
8.
Interpretation. The Performance Shares granted hereby are subject to the Plan.
If a conflict exists between any term or provision contained herein and a term
or provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail. Notwithstanding the preceding sentence, in the event of any
direct conflict between Section 2.C.(iii). of this Agreement and either the Plan
or the Employment Agreement, the terms of this Agreement shall govern and
prevail.
 
 
 
9.
Miscellaneous.
 
 
 
 
A.
Employee hereby agrees that the Company may withhold from any amount payable to
the Employee an amount sufficient to cover any federal, state or local
withholding taxes which may become required with respect to the vesting or
settlement of the Performance Shares or take any other action it deems necessary
to satisfy any income or other tax withholding requirements as a result of the
vesting or settlement of the Performance Shares. The Committee, in its
discretion (which such discretion, if the Employee is a “statutory insider”
within the meaning of Section 16(a) of the Exchange Act, may not be delegated to
management), may allow the Employee to pay his withholding tax obligation in
connection with the vesting or settlement of the Performance Shares by (i)
making a cash payment to the Company, (ii) having withheld a portion of the
shares of Stock that would otherwise be delivered to the Employee in connection
with the vesting of Performance Shares or (iii) surrendering shares of Stock
owned by the Employee prior to the vesting of the Performance Shares, in each
case, having an aggregate Fair Market Value equal to the amount of such
withholding taxes.
 
 
 
 
B.
If any party to this Agreement so required under this Agreement fails or refuses
to comply with the provisions of this Agreement, then in addition to any other
remedies provided by law or this Agreement, the party affected thereby may
institute and maintain a proceeding to compel the specific performance of this
Agreement by the party so defaulting.
 
 
 
 
C.
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company.
 
 
 
 
D.
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Texas.
 
 
 
 
E.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which collectively shall constitute a single
instrument.
 
 
 
 
F.
If any one or more of the provisions or parts of a provision contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.
 
 
 





--------------------------------------------------------------------------------




 
G.
The Performance Shares and any other amounts paid or credited pursuant to this
Agreement are intended to either comply with, or be exempt from, the
requirements of Section 409A of the Code and the regulations issued thereunder
(“Section 409A”), and shall be interpreted accordingly where applicable. To the
extent that the Committee determines that any Performance Shares or other
amounts are not exempt from Section 409A, the Committee may (but shall not be
required to) amend this Agreement in a manner intended to comply with the
requirements of Section 409A or an exemption therefrom (including amendments
with retroactive effect). Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit hereunder constitutes
non-exempt “nonqualified deferred compensation” for purposes of Section 409A,
(A) if such payment or benefit would otherwise be payable or distributable
hereunder by reason of the Employee’s termination of employment, then all
references to the Employee’s termination of employment shall be construed to
mean a “separation from service” within the meaning of Section 409A, and (B) if
such payment or benefit would otherwise be payable or distributable hereunder
upon a Change in Control, then no such payment or distribution shall be made
unless such Change in Control also constitutes a “change in the ownership of a
corporation,” a “change in the effective control of a corporation,” or a “change
in the ownership of a substantial portion of a corporation’s assets,” in each
case, within the meaning of Section 409A. Notwithstanding anything to the
contrary in this Agreement, to the extent that the Employee is a “specified
employee” within the meaning of Section 409A, no amount that may constitute a
deferral of compensation that is not otherwise exempt from Section 409A and
which is payable on account of the Employee’s termination of employment shall be
paid to the Employee before the date (the “Delayed Payment Date”) which is first
day of the seventh month after such termination of employment or, if earlier,
the date of the Employee’s death following such date of termination. All such
amounts that would, but for this Section 9.G., become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
No interest will be paid by the Company with respect to any such delayed
payments. For purposes of Section 409A, each payment or amount due under this
Agreement shall be considered a separate payment.

[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has, effective as of the date and place first
above written, caused this Agreement to be executed on its behalf by its
authorized officer and Employee has hereunto set his hand as of the [•] day of
[•] 20__.
 






WESTWOOD HOLDINGS GROUP, INC.




By: ____________________________________
Name: [•]








--------------------------------------------------------------------------------




EMPLOYEE SIGNATURE PAGE
TO PERFORMANCE SHARE AGREEMENT
 
 
 
 
 
 
Employee Name:
  
[•]
  
 
 
 
 
Signature
  
 
  
 

I, the undersigned, being the spouse of the above-named Employee, hereby
acknowledge that I have read and understand the foregoing Performance Share
Agreement under the Third Amended and Restated Westwood Holdings Group, Inc.
Stock Incentive Plan (as amended from time to time), and I agree to be bound by
the terms thereof.
 
 
 
 
 
 
Spouse Name:
  
[•]
  
 
 
 
 
 
 
Signature
  
 
  
 







--------------------------------------------------------------------------------




Exhibit A
Performance Goals
Category 1 Shares
The Category 1 Shares shall become Earned Category 1 Shares subject to the
attainment of the Performance Goal set forth in the table below with respect to
the Performance Cycle (which, for the avoidance of doubt, begins on January 1,
20__6 and ends on December 31, 20__):
Performance Goal
$[•] of Adjusted Pre-Tax Income (“API”)*



* For purposes of the Agreement and this Exhibit A, “adjusted pre-tax income” is
determined based on the Company’s audited financial statements for the
applicable Performance Cycle and equals the Company’s income before income tax
increased by the expenses incurred for the year (i) for the annual cash
incentive awards earned by [•], (ii) for incentive compensation for all other
Company employees, (iii) for performance-based restricted stock awards to
Company employees (including [•]) and (iv) mutual fund awards. In the sole
discretion of the Committee, adjusted pre-tax income may exclude start up,
non-recurring, mergers and acquisitions, lift outs and other similar expense
items; provided, however, that any such exclusion shall comply with Treas. Reg.
§ 1.162-27(e)(2)(iii).
Category 2 Shares
The Category 2 Shares shall become Earned Category 2 Shares based on the level
of achievement with respect to the Performance Goal set forth in the table below
for the Performance Cycle (which, for the avoidance of doubt, begins on January
1, 20__ and ends on December 31, 20__):
Level
Performance Goal**
Performance Achievement (expressed as a percentage of the Target Performance
Goal)
Number of Earned Category 2 Shares (expressed as a percentage of the number of
Category 2 Shares granted)
“Below Threshold”
Equal to or less than $[•] of API
[•]%
0%
“Threshold”
Equal to $[•] of API
[•]%
[•]%
“Target”
Equal to $[•] of API
[•]%
[•]%
“Maximum”
Equal to or more than $[•] of API
[•]%
[•]%



** If the Company’s API is above the Below Threshold level and either (i)
between Below Threshold and Threshold, (ii) between Threshold and Target or
(iii) between Target and Maximum, the actual number of Earned Category 2 Shares
shall be calculated using straight line interpolation between such levels.




